DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 16, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nastar (US 20020184203 A1) in view of Applefeld (US 8606645 B1).
Re Claim 1: Nastar discloses a business process starting method, applied to a terminal, the method comprising:
acquiring multimedia	data , the multimedia data carrying image data of a predetermined scenario, and uploading the multimedia data to a server (p64: A digital 
receiving first business entry information returned by the server based on the predetermined scenario in the multimedia data (p29: present the user with the database images that are visually the most similar (9), p76: (a shop window)… The user can then click on one of the sites that are offered, which will take the user to a target site.), wherein the server maintains a correspondence between standard image information of predetermined scenarios as well as geographic locations  of the predetermined scenarios and business entry information (Examiner: the claim is directed to ‘a business process starting method, applied to a terminal,’ NOT to method applied to a server.  Because preceding limitation is directed to method for the server, the preceding limitation does not further define the claimed method applied to the terminal.), and 
the first business entry information corresponds to standard image information matching the uploaded image data (p66: This association set is managed by means of a database located on the technical platform, p76: the response (probably an XML file sent by the technical platform) is processed and issued in page form by the site, p108: the technical platform can then transform an object into a shop window); and
starting a business process based on the first business entry information (p76: The user can then click on one of the sites that are offered, which will take the user to a target site).
However, Nastar does not disclose that 
the predetermined scenario includes at least one of a facade of a store, a user's face, a merchant logo, or a merchant trademark, and

Applefeld however discloses that 
wherein the predetermined scenario includes at least one of a facade of a store, a user's face, a merchant logo (col 10 ll 7+: In one example, a retailer's logo may be used as a marker, col 10 ll 49: A triggering feature, such as logo 603), or a merchant trademark, and
wherein the method further comprises uploading, to the server, location information of a geographic location where the terminal is currently located (fig 9: 1305, col 17 ll 1+: the search request may be transmitted to a server for processing. For example, at operation 1305, the user's location and search request may be transmitted by module 117 to one or more servers,…), such that the server searches, based on the uploaded location information, the predetermined scenarios for the standard image information matching the uploaded image data (col 17 ll 8+: determine which stores within proximity of the user has a retail product that matches the user's search request.), wherein a distance from an address location of the predetermined scenario to the uploaded location information does not exceed a set deviation threshold value (col 17 ll 10+:A store may be within proximity if it is in a same building as the user or if it is within 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Applefeld‘s teaching in the method of Nastar for the purpose of accurately identifying the business that is located within a predetermined distance from the terminal in order to retrieve business entry information of the identified business.
	Re Claim 2: Nastar modified by Kamitani discloses the method according to claim 1, wherein the multimedia data carrying image data of a predetermined scenario comprises at least one of a picture taken for the predetermined scenario (108: enabling users of digital cameras to send their photos), a video shot for the predetermined scenario, or scanned data of the predetermined scenario (p45: a scanner, a video camera or a photographic device, p64).
	Re Claim 3: Nastar modified by Kamitani discloses the method according to claim 1, wherein the first business entry information comprises a page address of a business process starting page; and the starting the business process based on the first business entry information comprises opening the business process starting page by using the page address (p76: a RETRIEVE request is issued, then the response (probably an XML file sent by the technical platform) is processed and issued in page form by the site. The user can then click on one of the sites that are offered, which will take the user to a target site.).
	Re Claim 5: Nastar modified by Kamitani discloses the method according to claim 1, wherein the first business entry information comprises invoking 
	Re Claim 16: Nastar discloses 
	a terminal, comprising: a processor; and a memory for storing instructions executable by the processor (fig 1, p45: a cellular phone, p107: Mobile Phones, p108: mobile phone); wherein the processor is configured to:
	acquire multimedia data, the multimedia data carrying image data of a predetermined scenario, and upload the multimedia data to a server (p64: A digital camera, a PC video camera or a digital GSM device can pick up images of everyday life, transfer them to the network, p65 & p66: technical platform),
	receive first business entry information returned by the server based on the predetermined scenario in the multimedia data (p29: present the user with the database images that are visually the most similar (9), p76: (a shop window)… The user can then click on one of the sites that are offered, which will take the user to a target site.), wherein the server maintains a correspondence between standard image information of predetermined scenarios as well as geographic locations of the predetermined scenarios and business entry information (Examiner: the claim is directed to a terminal,’ NOT to a server.  Because preceding limitation is directed to a function of the server, the preceding limitation does not further define the claimed terminal.), and 
	the first business entry information corresponds to standard image information matching the uploaded image data (p66: This association set is 
	start a business process based on the first business entry information (p76: The user can then click on one of the sites that are offered, which will take the user to a target site).
However, Nastar does not disclose that 
the predetermined scenario includes at least one of a facade of a store, a user's face, a merchant logo, or a merchant trademark, and
wherein the processor is further comprises upload, to the server, location information of a geographic location where the terminal is currently located, such that the server searches, based on the uploaded location information, the predetermined scenarios for the standard image information matching the uploaded image data, wherein a distance from an address location of the predetermined scenario to the uploaded location information does not exceed a set deviation threshold value.
Applefeld however discloses that
the predetermined scenario includes at least one of a facade of a store, a user's face, a merchant logo (col 10 ll 7+: In one example, a retailer's logo may be used as a marker, col 10 ll 49: A triggering feature, such as logo 603), or a merchant trademark, and
wherein the processor is further comprises upload, to the server, location information of a geographic location where the terminal is currently located (fig 9: 1305, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Applefeld‘s teaching in the device of Nastar for the purpose of accurately identifying the business that is located within a predetermined distance from the terminal in order to retrieve business entry information of the identified business.
Re Claim 31: Nastar discloses
A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, cause the terminal to perform a business process starting method, the method comprising:
acquiring multimedia	data , the multimedia data carrying image data of a predetermined scenario, and uploading the multimedia data to a server (p64: A digital 
receiving first business entry information returned by the server based on the predetermined scenario in the multimedia data (p29: present the user with the database images that are visually the most similar (9), p76: (a shop window)… The user can then click on one of the sites that are offered, which will take the user to a target site.), wherein the server maintains a correspondence between standard image information of predetermined scenarios as well as geographic locations  of the predetermined scenarios and business entry information (Examiner: the claim is directed to a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, cause the terminal to perform a business process starting method NOT to a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a server, cause the server to perform a business process starting method.  Because preceding limitation is directed to the server, the preceding limitation does not further define the claimed non-transitory computer-readable storage medium.), and
the first business entry information corresponds to standard image information matching the uploaded image data (p66: This association set is managed by means of a database located on the technical platform, p76: the response (probably an XML file sent by the technical platform) is processed and issued in page form by the site, p108: the technical platform can then transform an object into a shop window); and

However, Nastar does not disclose that 
the predetermined scenario includes at least one of a facade of a store, a user's face, a merchant logo, and
wherein the method further comprises uploading, to the server, location information of a geographic location where the terminal is currently located, such that the server searches, based on the uploaded location information, the predetermined scenarios for the standard image information matching the uploaded image data, wherein a distance from an address location of the predetermined scenario to the uploaded location information does not exceed a set deviation threshold value.
Applefeld however discloses that 
wherein the predetermined scenario includes at least one of a facade of a store, a user's face, or a merchant logo (col 10 ll 7+: In one example, a retailer's logo may be used as a marker, col 10 ll 49: A triggering feature, such as logo 603), and
wherein the method further comprises uploading, to the server, location information of a geographic location where the terminal is currently located (fig 9: 1305, col 17 ll 1+: the search request may be transmitted to a server for processing. For example, at operation 1305, the user's location and search request may be transmitted by module 117 to one or more servers,…), such that the server searches, based on the uploaded location information, the predetermined scenarios for the standard image information matching the uploaded image data (col 17 ll 8+: determine which stores 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Applefeld‘s teaching in the medium of Nastar for the purpose of accurately identifying the business that is located within a predetermined distance from the terminal in order to retrieve business entry information of the identified business.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nastar (US 20020184203 A1) modified by Applefeld (US 8606645 B1) in view of Cheng (WO 2014032579 A1).
Re Claim 4: Nastar modified by Applefeld disclose the method according to claim 3.
However, Nastar modified by Applefeld does not disclose that a client of the server is installed on the terminal; and the page address comprises a local page address of the client.
Cheng however disclose that a client of the server is installed on the terminal; and the page address comprises a local page address of the client (abst: the terminal obtains quick links and web applications that are cached in local database of the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Cheng‘s teaching in the method of Nastar modified by Applefeld for the purpose of ensuring a high degree of user-friendliness by providing a web browser interface that is similar to the experience of ‘surfing the public internet.’

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of new ground of rejection.
 Applefeld discloses that the predetermined scenario includes at least one of a facade of a store, a user's face, a merchant logo (col 10 ll 7+: In one example, a retailer's logo may be used as a marker, col 10 ll 49: A triggering feature, such as logo 603), or a merchant trademark, and
wherein the method further comprises uploading, to the server, location information of a geographic location where the terminal is currently located (fig 9: 1305, col 17 ll 1+: the search request may be transmitted to a server for processing. For example, at operation 1305, the user's location and search request may be transmitted by module 117 to one or more servers,…), such that the server searches, based on the uploaded location information, the predetermined scenarios for the standard image 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/TAE W KIM/Examiner, Art Unit 2887  

/THIEN M LE/Primary Examiner, Art Unit 2887